DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 16, the limitation “an active agent” does not tie in with any other limitations in the claims. (NOTE: for purpose of examination, Examiner interprets that the active agent is at least nicotine).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017149288 A1.
In regard to claim 1, WO 2017149288 A1 discloses a dosage form of an aerosolizable product, wherein the dosage form of the aerosolizable gel comprises: 
(a) nicotine in an amount of 0.5 to 10mg (page 35, lines 25-37); 
(b) one or more gel forming materials, wherein the one or more gel forming materials is at least kaolinite (page 40, lines 25-28); 
(c) an aerosol forming material (page 41, lines 1-4); and 
(d) water (page 41, lines 1-4).

In regard to claim 7, WO 2017149288 A1 discloses the aerosol forming material is selected from glycerol, propylene glycol and mixtures thereof (page 34, lines 1-3 and page 41, lines 1-4).

	In regard to claim 13, WO 2017149288 A1 discloses a method of forming an aerosol, the method comprising the step of heating an aerosolizable gel comprising: 
(a) an active agent (page 35, lines 25-37); 
(b) a gel forming material, wherein the gel forming material is at least kaolinite (page 40, lines 25-28); 
(c) an aerosol forming material (page 41, lines 1-4); and 
(d) water (page 41, lines 1-4).

In regard to claim 14, WO 2017149288 A1 discloses the aerosol forming material is selected from glycerol, propylene glycol and mixtures thereof (page 34, lines 1-3 and page 41, lines 1-4).

In regard to claim 16, WO 2017149288 A1 discloses an electronic vapour provision system comprising: 
(i) an aerosolizable gel comprising 
(a) an active agent (page 35, lines 25-37); 
(b) one or more gel forming materials, wherein the one or more gel forming material is at least kaolinite (page 40, lines 25-28); 
(c) an aerosol forming material (page 41, lines 1-4); and  
(d) water (page 41, lines 1-4);
(ii) a heater (page 41, line 21) for heating the aerosolizable gel and thereby vaporising some or all of the aerosolizable gel for inhalation by a user of the electronic vapour provision system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017149288 A1.
In regard to claims 8, 18, 19, WO 2017149288 A1 discloses the aerosol forming material is selected from glycerol and propylene glycol (page 34, lines 1-3 and page 41, lines 1-4)
However, WO 2017149288 A1 does not disclose the aerosol forming material is a combination of glycerol and propylene glycol.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of WO 2017149288 A1 by combining glycerol and propylene glycol since it has been held to be within the general skill of a worker in the art to combine known materials on the basis of its suitability for the intended use as a matter of obvious engineering choice.  
Allowable Subject Matter
Claims 2-6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
4/26/2022

/THO D TA/Primary Examiner, Art Unit 2831